DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 3, and 23 are canceled. Claims 2 and 4-22 are currently pending and have been examined on their merits.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/28/2020 is in compliance with the provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered. 

Claim Objections
Claim 7 is objected to because the recited antibiotics are not proper nouns and should therefore not be capitalized. The exception is G418 which should remain capitalized but should have the space between “G” and “418” removed such that it properly reads “G418”. Furthermore, claim 7 recites the limitations “Penicillin G” and “Streptomycin” twice. The duplicate limitations should be removed.
Claim 9 is objected to because “Neuregulin” should not be capitalized since it is not a proper noun and “platelet derived growth factors” should be hyphenated to properly read “platelet-derived growth factors”. 
Claims 11, 13, 15, and 17 are objected to because the limitations recited in the claims are not proper nouns and should therefore not be capitalized.
Claim 17 is further objected to because the “and” before “Beta Carotene” should be removed and “Beta Carotene” should be amended to properly read either “beta-carotene” or “β-carotene”.
Claim 19 is objected to because although a person having ordinary skill would recognize “SNP” to be an abbreviation for “single-nucleotide polymorphism”, the claim should nonetheless be amended to properly introduce the abbreviation when it is first recited. For example the claim can be amended to read “…measurements of one or more single-nucleotide polymorphisms (SNPs)”.
Claim 21 is objected to because the recited genes should be italicized. 
Claim 21 is further objected to because the claim improperly recites the gene KCTDIO instead of KCTD10. 
Claim 21 is further objected to because of the recitation of “…wherein the one or more SNPs comprise a member selected from the group consisting of FADS1, KCTD10, PPARg, BCM01, FUT2, GC, MTHR, NBF2, RSU1, and SLC23A1”. The claim is limiting the “SNP” but recites the names of genes. It is apparent based upon the claim language that applicant is claiming the genes with which the SNPs are associated and not the names of the SNPs themselves. Therefore, the claim should be amended, for example, to properly read “…wherein the one or more SNPs are associated with a gene selected from the group consisting of FADS1…”. 
Appropriate correction is required.

Claim Interpretation
Claim 18 recites “…determining sensitivity of the population of cells to any of the following…”. Applicant does not provide a definition for the phrase “determining sensitivity”. Therefore, this phrase is interpreted to mean an act of assessing the effects of an element (ex. transport proteins, antibiotics, growth factors, hormones, amino acids, and/or vitamins) on the growth and/or metabolism of a population of cells.
Claim 21 recites “…wherein the one or more SNPs comprise a member selected from the group consisting of FADS1, KCTD10, PPARg, BCM01, FUT2, GC, MTHR, NBF2, RSU1, and SLC23A1”. As discussed above in the claim objection section of this Office Action, it is apparent that applicant is claiming the genes with which the SNP is associated and not names of SNPs. This interpretation is supported by paragraph [0010] of the specification which reads “…e.g., a SNP associated with the FUT2 gene”.
	Claim 21 recites the gene “MTHR” in line 2. It is interpreted that this recitation is synonymous with the gene “MTHFR” encoding methylenetetrahydrofolate reductase. This interpretation is supported by the NIH Gene description for MTHFR  which lists “MTHR” as an alias (see MTHFR. NIH: National Library of Medicine. https://www.ncbi.nlm.nih.gov/gene/122899460 (accessed July 2022). page 1, summary). 
	Therefore, for the purpose of examination, this claim will be interpreted to read “… wherein the one or more SNPs are associated with a gene selected from the group consisting of FADS1, KCTD1O, PPARg, BCM01, FUT2, GC, MTHR (also known as MTHFR), NBF2, RSU1, and SLC23A1”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 is found to be indefinite because it recites “folate levels” within the list of vitamins. It is unclear what applicant means by “folate levels” and there is no explanation of the term within the specification. For the purpose of compact prosecution, this limitation is interpreted to be synonymous with “folate”. 
Claim 20 is found to be indefinite due to its recitation of “…wherein the genotyping data for each SNP of the one or more SNPs comprises: a first measurement that identifies a first nucleotide from a first of two sets of chromosomes of the population of cell's genetic material, and a second measurement that identifies a second nucleotide from a second of two sets of chromosomes of the population of cell's genetic material”. Lack of clarity arises because it is not clear if the first nucleotide is related (in location) to the second nucleotide or if this step is merely drawn to genotyping data containing more than one SNP wherein a polymorphism is present on different sets of chromosomes. 
For example, does applicant intend to claim a first measurement of a nucleotide at position 1 of chromosome 1 and a second measurement at the same position on a second set of chromosomes (ex. to determine heterozygosity for the SNP) or does applicant intend to claim a first measurement of a nucleotide at position 1 of chromosome 1 and a second measurement of a second unrelated nucleotide at a different position? Both interpretations are present within the scope of the claim. Applicant should amend the claim such that the metes and bounds of the claim are clear. 
For the purpose of compact prosecution, this claim is interpreted to be drawn towards data which identifies a first nucleotide from a first of two sets of chromosomes and a second measurement that identifies a second nucleotide from a second of two sets of chromosomes at the same location (i.e. to determine whether the cell is homozygous for a given SNP).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C 102(a)(2) as being anticipated by Famili (US 2012/0191434 A1).
Famili provides computational methods for simulating and predicting the activity of Chinese Hamster Ovary (CHO) cell metabolism ([0003]). Famili’s methods can be utilized to model characteristics of a CHO cell line including product production, growth, culture characteristics and the like ([0005]) and models and methods useful for optimizing CHO cell lines (Id.).
	Regarding claim 2, with respect to the step of “accessing, by a processor of a computing device, genotyping data corresponding to a population of cells, said genotyping data informative of one or more genetic traits of the population of cells, wherein the one or more genetic traits comprises at least one member selected from the group consisting of apoptosis, proliferation, genome instability, and acidosis”, it is considered that this step is anticipated by Famili’s teaching of “reconstructing, refining, and expanding metabolic models of CHO cell lines” ([0024]). This position is supported by teachings of Famili. First, Famili teaches that the methods and models are run (i.e. reconstructed, refined, and expanded) from instructions stored in a memory or computer-readable medium (i.e. accessed) on a computing system ([0146]) and the computing system (i.e. computing device) can comprise a processor ([0147]). Second, Famili teaches that the methods can be utilized to model characteristics of a CHO cell line (i.e. a population of cells) including product production, growth (i.e. proliferation), culture characteristics and the like ([0005]), and models and methods useful for optimizing CHO cell lines (Id.). Finally, it is considered that Famili’s disclosure of “modeling characteristics” reads on applicant’s “genotyping data corresponding to a population of cells, said genotyping data informative of one or more genetic traits of the population of cells” because Famili teaches that the models may include genetic information, which is information related to the experimental identification and genetic characterization of genes shown to code for a particular protein implicated in carrying out a biochemical event ([0125]).
	With respect to the step of “automatically identifying, by the processor, a composition for a cell culture media based at least in part on the genotyping data”, Famili teaches that the next step in the media and process optimization platform is “integrating a transient flux balance approach for quantitative implementation of media designs” ([0024]). This is considered to read on the instantly claimed step because the transient flux balance analysis is a computational model ([0104]), therefore, it is considered to be performed automatically by the processor when implemented and is a well-established approach for computing consumed and secreted metabolites (Id.). Famili teaches that the methods of the invention can be used to determine an optimal or minimal medium composition that is capable of support of a particular activity of a cell ([0167]) and objectives for activity can include growth/reproduction (i.e. ”advantageous growth of the population of cells”). 
	With respect to the step of “contacting the population of cells with the cell culture media to grow the population of cells”, Famili teaches that the final step of the media and process optimization platform is “validating the final framework using case studies for antibody production in production cell lines” ([0024]). The step taught by Famili is considered to encompass contacting the population of cells (referred to by Famili as the “production cell line”) with the cell culture media (referred to by Famili as the “final framework”).
	Therefore, although Famili does not explicitly teach the method using the same terminology as recited in claim 2, Famili nevertheless teaches a process of i) accessing by a processor, genotyping data informative of one or more genetic traits; ii) automatically identifying, by the processor, a composition for a cell culture media; and iii) contacting the population of cells with the cell culture media to grow the population of cells.
	A specific example provided by Famili includes the development of three formulations using the model which are intended to eliminate byproduct formation and increase growth and cytokine production ([0184]) and culturing the CHO and media in shake flasks to perform a depletion analysis ([0185] and [0186]; results presented in Figure 1).
	Regarding claim 18, Famili teaches that the model can identify essential metabolic reactions (i.e. sensitivities; see interpretation above) using a network deletion analysis wherein the media components are systematically removed from the simulated conditions by computationally removing one reaction from the network, removing one metabolite from the media, and maximizing the flux for cell biomass and antibody production ([0190]). Famili teaches that components of the media are well known within the art and include amino acids and vitamins ([0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-5, and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Famili (US 2012/0191434 A1) in view of Price et al. (US 2006/0286668 A1).
The teachings of Famili are set forth above and applied herein. Famili is found to render claim 2 obvious. 
Regarding claims 4-5 and 8-17, as discussed above, Famili teaches determining an optimal or minimal medium composition and specifically teaches that the computational metabolic model can be used for engineering and optimizing cell culture media (i.e. adjusting a level of a component of the cell culture media based on the genotyping data)([0074]-[0075). Famili teaches that the components of a culture medium for providing nutrients to a cell in culture, either to maintain cell viability or cell growth are well known to those skilled in the art ([0065]).
	Famili does not specifically teach adjusting a level of one or more “albumin and/or transport proteins” (claims 4-5), “one or more cytokines and/or growth factors” (claims 8-9), “one or more hormones” (claims 10-11), “one or more lipids and/or lipid carriers” (claims 12-13), “one or more amino acids” (claims 14-15), or “one or more vitamins” (claims 16-17). 
	Price et al. (hereinafter Price) teaches serum-free cell culture media formulations which are capable of supporting the in vitro cultivation of animal cells (abstract). Particularly, Price provides media which are useful in the culturing of CHO cells ([0021], [0068], [0076]). Price teaches that successful in vitro culture of different cell types often requires the use of different media formulations and “typical” components of cell culture media include amino acids, vitamins, lipids ([0006]) and are supplemented with undefined components such as serums (e.g., fetal bovine serum)([0009]) which provide hormones and growth factors (Id.).
	With respect to one or more albumin and/or transport proteins (claims 4-5), Price teaches that typically, cell culture media formulations are supplemented with a range of additives including fetal bovine serum (FBS) and FBS is “the most commonly applied supplement in animal cell culture media ([0009]).
	With respect to one or more cytokines and/or growth factors (claims 8-9), Price teaches that cytokines may be used in media and this includes growth factors such as epidermal growth factor (EGF), fibroblast growth factors (acidic and basic), hepatocyte growth factor, insulin-like growth factors 1 and 2 (i.e. insulin-like growth factors), interleukins, macrophage stimulating factors (i.e. macrophage inflammatory proteins), platelet-derived growth factor (PDGF), transforming growth factor beta (i.e. transforming growth factors), and vascular endothelial growth factor (VEGF)([0050]).
	With respect to hormones (claims 10-11), Price teaches that the basal media may include hormones such as insulin ([0044], [0051]; Table 1).
	With respect to lipids and/or lipid carriers (claims 12-13), Price teaches that lipids/fatty acids for use in the basal media include linoleic acid ([0044]; Table 1).
	With respect to amino acids (claims 14-15), Price teaches that amino acid ingredients which may be included in the basal media include L-alanine, L-arginine, L-asparagine, L-cysteine, L-glutamic acid, L-glutamine, glycine, L-histidine, L-isoleucine, L-leucine, L-lysine, L-methionine, L-phenylalanine, L-proline, L-serine, L-threonine, L-tryptophan, L-tyrosine, and L-valine ([0045]; Table 1).
	With respect to vitamins (claims 16-17), Price teaches that vitamins which may be include in the basal media include ascorbic acid (i.e. L-ascorbic acid), biotin (i.e. biotin powder), menadione (i.e. menadione sodium bisulfite), vitamin B12, vitamin D2 (species of the claimed vitamin D genus), vitamin A acetate (commonly known as retinyl acetate), pyridoxal (i.e. vitamin B6), and pyridoxine (i.e. vitamin B6)([0046]; Table 1).
	Although Famili doesn’t explicitly recite adjusting the levels of the claimed media components, it would have been obvious to a person having ordinary skill in the art to have modified Famili to include adjusting the claimed media components because Famili teaches the optimization (i.e. adjusting) of media components in CHO cell culture (i.e. a population of cells) and Price teaches media components which are useful in a basal media for culturing CHO cells. A person having ordinary skill in the art would have arrived at the claimed invention with a reasonable expectation of success because Famili teaches that “components of a culture medium for providing nutrients to a cell in culture, either to maintain cell viability or cell growth, are well known to those skilled in the art” ([0065]). This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claims 4-5 and 8-17 are considered to be obvious over Famili in view of Price.

Claims 2, 4-7, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Famili (US 2012/0191434 A1) in view of Elhofy et al. (US 2015/0175956 A1).
The teachings of Famili are set forth above and applied herein. Famili is found to render claim 2 obvious. 
Regarding claims 4-7 and 10-17, as discussed above, Famili teaches determining an optimal or minimal medium composition and specifically teaches that the computational metabolic model can be used for engineering and optimizing cell culture media (i.e. adjusting a level of a component of the cell culture media based on the genotyping data)([0074]-[0075). Famili teaches that the components of a culture medium for providing nutrients to a cell in culture, either to maintain cell viability or cell growth are well known to those skilled in the art ([0065]).
	Famili does not specifically teach adjusting a level of one or more “albumin and/or transport proteins” (claims 4-5), “one or more antibiotics” (claims 6-7), “one or more hormones” (claims 10-11), “one or more lipids and/or lipid carriers” (claims 12-13), “one or more amino acids” (claims 14-15), or “one or more vitamins” (claims 16-17). 
	Elhofy et al. (hereinafter Elhofy) teaches a cell culture media composition (e.g., a serum replacement, complete media, or media supplement) comprising liposomes ([0002]). Elhofy teaches that the media comprises a physiological buffer and liposomes ([0010]) and can be used to culture CHO cells ([0118]).
	With respect to one or more albumin and/or transport proteins (claims 4-5), Elhofy teaches that cell culture media is “often” supplemented with fetal bovine serum (FBS)([0003]) and teaches commercially available media which contains bovine serum albumin (BSA)([0006], [0071]). Additionally, Elhofy teaches that the physiological buffer can contain transporters (i.e. transport proteins) such as transferrins including human transferrin (i.e. transferrin from human serum)([0005], [0027], [0071]).
	With respect to one or more antibiotics (claims 6-7), Elhofy teaches that any of the media may be supplemented with antibiotics such as gentamicin ([0113]).
	With respect to hormones (claims 10-11), Elhofy teaches that media contains hormones such as insulin ([0005], [0050], [0071], [0110]).
	With respect to lipids and/or lipid carriers (claims 12-13), Elhofy teaches that cell culture media may contain liposomes which comprise arachidonic acid, cholesterol, linoleic acid, and oleic acid ([0011], [0022], [0024], and [0090]).
	With respect to amino acids (claims 14-15), Elhofy teaches that amino acid ingredients which may be included in the basal media include L-alanine, L-arginine, L-asparagine, L-cysteine, L-glutamic acid, L-glutamine, glycine, L-histidine, L-isoleucine, L-leucine, L-lysine, L-methionine, L-phenylalanine, L-proline, L-serine, L-threonine, L-tryptophan, L-tyrosine, and L-valine ([0015]).
	With respect to vitamins (claims 16-17), Elhofy teaches that the liposome or the base buffer comprises antioxidants and vitamins such as ascorbic acid (i.e. vitamin c), biotin, beta-carotene, vitamin B12, and tocopherols (i.e. vitamin E)([0017], [0018], and [0102]).
	Although Famili doesn’t explicitly recite adjusting the levels of the claimed media components, it would have been obvious to a person having ordinary skill in the art to have modified Famili to include adjusting the claimed media components because Famili teaches the optimization (i.e. adjusting) of media components in CHO cell culture (i.e. a population of cells) and Elhofy teaches media components which are useful in a basal media for culturing CHO cells. A person having ordinary skill in the art would have arrived at the claimed invention with a reasonable expectation of success because Famili teaches that “components of a culture medium for providing nutrients to a cell in culture, either to maintain cell viability or cell growth, are well known to those skilled in the art” ([0065]). This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Thus, claims 4-7 and 10-17 are considered to be obvious over Famili in view of Elhofy.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Famili (US 2012/0191434 A1) in view of Herrgard et al. (US 2016/0160270 A1).
The teachings of Famili are set forth above and applied herein. Famili is found to render claim 2 obvious. 
Regarding claim 19, as discussed above, Famili teaches the method of claim 2 including the use of models representing genetic information implicated in carrying out a biochemical event (i.e. genotyping data)([0125]).
	Famili does not teach that the genotyping data includes single nucleotide polymorphisms.
	Herrgard et al. (hereinafter Herrgard) provides computational analysis and characterization of biological networks in CHO cells (abstract). Specifically, Herrgard provides methods for identifying CHO cell lines having desired genetic traits and generating CHO cell lines having a genetic basis for a desired phenotype and, additionally, provides methods for constructing and analyzing in silico models of biological networks for CHO cells (Id.). Herrgard teaches comparing SNPs associated with desired genetic traits related to improved function relevant to bioprocessing ([0020]-[0021]). Herrgard further teaches that CHO cell lines contain many SNPs and many of the mutations are located in genes with functions relevant to bioprocessing ([0119]).
	Therefore, because Famili teaches the use of genetic information implicated in carrying out a biochemical event to optimize CHO cell production and Herrgard teaches that CHO cell lines contain many SNPs, many of which are located in genes with functions relevant to bioprocessing, it would have been obvious to persons having ordinary skill in the art to have modified the genotyping data taught by Famili such that the genotyping data comprises one or more SNPs. A person having ordinary skill in the art would have made this modification with a reasonable expectation of success because Herrgard teaches that many of the mutations are located in genes with functions relevant to bioprocessing. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G). 
Thus, claim 19 is considered to be obvious over Famili in view of Herrgard.

Claims 2 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Famili (US 2012/0191434 A1) in view of Herrgard et al. (US 2016/0160270 A1), further in view of Zinck et al. (Frontiers in Nutrition, 2014, Vol. 1, Article 8, pages 1-10).
The teachings of Famili and Herrgard are set forth above and applied herein. Famili and Herrgard are found to render claims 2 and 19 obvious. 
	Regarding claim 20, as discussed above, Famili in view of Herrgard makes obvious the method of claim 19 including the use of one or more SNPs as the genotyping data.
	Neither Famili nor Herrgard make obvious method wherein the SNPS genotyping data comprises “a first measurement that identifies a first nucleotide from a first of two sets of chromosomes of the population of cell’s genetic material, and a second measurement that identifies a second nucleotide from a second of two sets of chromosomes of the population of cell’s genetic material”. As discussed in the 112(b) section of this action, this claim is interpreted to be drawn to a comparison of the homozygous versus heterozygous nature of the single-nucleotide polymorphism.
Zinck et al. (hereinafter Zinck) provides a review of the art with respect to using SNPs to identify associations with nutritional status or disease outcomes (abstract). Zinck teaches that folate is an essential water-soluble B-vitamin which is required for metabolic one-carbon transfers in the de novo synthesis of purines, thymidylate, and methionine and as such, adequate folate consumption is essential for the synthesis, stability, and repair of DNA (p. 4, left col., par. 1). Reduced purine synthesis can lead to reduced cell proliferation, cell stasis, and cell death (Id.). Zinck teaches that homozygous MTHFR C677T variant SNPs may reduce cell proliferation (p. 5, left col., par. 1).
Therefore, because Famili in view of Herrgard makes obvious the use of SNP data as the genotyping data and Zinck teaches the importance of homozygous versus heterozygous single-nucleotide polymorphisms in effects on cell proliferation, it would have been obvious to persons having ordinary skill in the art to further modify the methods made obvious by Famili in view of Herrgard such that the genotyping data further comprises measurements of a first and second nucleotide from first and second sets of chromosomes. A  person having ordinary skill in the art would have pursued this modification with a reasonable expectation of success because Zinck has demonstrated that homozygous and heterozygous polymorphisms can result in different effects on cell proliferation. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claim 20 is considered to be obvious over Famili in view of Herrgard and Zinck.
Regarding claims 21 and 22, as discussed above, Famili in view of Herrgard makes obvious the method of claim 19 including the use of one or more SNPs as the genotyping data. 
	Neither Famili nor Herrgard make obvious the use of SNPs from the group consisting of polymorphisms of FADS1, KCTD10, PPARg, BCM01, FUT2, GC, MTHR, NBF2, RSU1, and SLC23A1. 
	The teachings of Zinck are set forth in the rejection of claim 20. 
	Because Famili in view of Herrgard makes obvious the use of SNP data as the genotyping data and Zinck teaches that SNPs of MTHFR (MTHR) have been implicated in changes to levels of cell proliferation, it would be obvious to further modify the method such that the one or more SNPs comprises a single-nucleotide polymorphism from the MTHR gene (a “cell growth gene”, as demonstrated by Zinck). A person having ordinary skill in the art would have pursued this modification with a reasonable expectation of success because the MTHR SNP is established to affect the proliferation (i.e. growth) of cells and the genotyping data is used to select cell culture media for advantageous growth. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claims 21-22 are considered to be obvious over Famili in view of Herrgard and Zinck.

Conclusion
No claim is allowed. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651